DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows:
Independent claims 13 and 17 each recite a “computer readable media” in line 3.
In the instant application, Applicant’s originally filed specification on page 8, paragraph [57], discloses non-transitory examples that the computer readable media can be, but does not explicitly state that said computer readable media is limited to being non-transitory.
	Furthermore, the OG Notice (1351 OG 212) published on February 23, 2010 says:

The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media…

 Hence, independent claims 13 and 17 are directed to non-statutory subject matter, since the broadest reasonable interpretation of “media” encompasses transitory propagating signals and is therefore ineligible under 35 U.S.C 101.
Claims 14-16 and 18-20 depend on claims 13 and 17, respectively, and therefore are also directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 1, 7, 13, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Paladugu et al., U.S. Patent Application Publication 2020/0314710 (hereinafter Paladugu).
	Regarding claim 1, Paladugu discloses a method (disclosed is a handover method, according to [0218], Fig. 14) comprising: 
	a user equipment (UE) selecting dual active protocol stack handover (DAPS-HO) UE capability information to provide to a network, the capability information indicating functionality supported by the UE during a handover from a source cell to a target cell (a UE determines that information associated with a configuration for a connected state 
	the UE transmitting the selected DAPS-HO capability information to the network (the UE transmits the information associated with a configuration for a connected state to the first base station as part of the make-before-break handover, according to [0219], Fig. 14 [step 1405]); and 
	the UE receiving a DAPS-HO command from the network for performing the DAPS-HO (the UE receives a handover command from the first base station as part of the make-before-break handover, according to [0220], Fig. 14 [step 1410]).
	Regarding claim 7, Paladugu discloses a method (disclosed is a handover method, according to [0218], Fig. 14) comprising: 
	a network receiving dual active protocol stack handover (DAPS-HO) UE capability information from a UE, the capability information indicating functionality supported by the UE during a handover from a source cell to a target cell (a UE transmits information associated with a configuration for a connected state to a first base station as part of the make-before-break handover (also known as a dual active protocol stack handover, according to [0072]), according to [0219], Fig. 14 [step 1405]); and 
	the network transmitting a DAPS-HO command to the UE for performing the DAPS-HO (the UE receives a handover command from the first base station as part of the make-before-break handover, according to [0220], Fig. 14 [step 1410]).

	a processor (the UE includes a processor, according to [0159]); and 
computer readable media, having stored thereon processor executable instructions, that when executed (the UE stores code that the processor executes, according to [0162]), cause the device to: 
select dual active protocol stack handover (DAPS-HO) device capability information to provide to a network, the capability information indicating functionality supported by the device during a handover from a source cell to a target cell (the UE determines that information associated with a configuration for a connected state should be transmitted to a first base station in the context of a make-before-break handover (also known as a dual active protocol stack handover, according to [0072]), according to [0218]-[0219], Fig. 14 [step 1405]); 
transmit the selected DAPS-HO capability information to the network (the UE transmits the information associated with a configuration for a connected state to the first base station as part of the make-before-break handover, according to [0219], Fig. 14 [step 1405]); and 
receive a DAPS-HO command from the network for performing the DAPS-HO (the UE receives a handover command from the first base station as part of the make-before-break handover, according to [0220], Fig. 14 [step 1410]).
	Regarding claim 17, Paladugu discloses a device (disclosed is a first base station, according to [0188], Fig. 10 [element 1005]) comprising: 
	a processor (the first base station includes a processor, according to [0188]); and 

	receive dual active protocol stack handover (DAPS-HO) UE capability information from a UE, the capability information indicating functionality supported by the UE during a handover from a source cell to a target cell (a UE transmits information associated with a configuration for a connected state to the first base station as part of the make-before-break handover (also known as a dual active protocol stack handover, according to [0072]), according to [0219], Fig. 14 [step 1405]); and 
	transmit a DAPS-HO command to the UE for performing the DAPS-HO (the UE receives a handover command from the first base station as part of the make-before-break handover, according to [0220], Fig. 14 [step 1410]).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 2-4, 8-10, 14-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Paladugu as applied to claims 1, 7, 13, and 17 above, in view of Suzuki et al., U.S. Patent Application Publication 2017/0318546 (hereinafter Suzuki).
	Regarding claim 2, Paladugu discloses all the limitations of claim 1.
	Paladugu does not expressly disclose transmitting the selected DAPS-HO capability information to the network comprises transmitting the selected DAPS-HO capability information as a subset of parameters of radio frequency (RF) parameters supported by the UE.
	Suzuki discloses transmitting the selected DAPS-HO capability information to the network comprises transmitting the selected DAPS-HO capability information as a subset of parameters of radio frequency (RF) parameters supported by the UE (a terminal device transmits RF parameters to a base station, according to [0097]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paladugu with Suzuki by transmitting the selected DAPS-HO capability information to the network comprises transmitting the selected DAPS-HO capability information as a subset of parameters of radio frequency (RF) parameters supported by the UE.

	Regarding claim 3, Paladugu discloses all the limitations of claim 1.
	Paladugu does not expressly disclose that the DAPS-HO UE capability information that can be selected from includes one or more parameters of: simultaneous reception of physical downlink control channel (PDCCH) from a source cell and a target cell; simultaneous reception of physical downlink shared channel (PDSCH) from a source cell and a target cell; simultaneous transmission of physical uplink control channel (PUCCH) from a source cell and a target cell; simultaneous transmission of physical downlink shared channel (PUSCH) from a source cell and a target cell; multiple timing advance; band identifier (bandId); time division multiplexing (tdm) pattern for PDCCH; tdm pattern for PDSCH; tdm pattern for PUCCH; tdm pattern for PUSCH; maximum number of candidate target cells; or uplink power sharing between a source cell and a target cell.
	Suzuki discloses that the DAPS-HO UE capability information that can be selected from includes one or more parameters of: simultaneous reception of physical downlink control channel (PDCCH) from a source cell and a target cell; simultaneous reception of physical downlink shared channel (PDSCH) from a source cell and a target cell; simultaneous transmission of physical uplink control channel (PUCCH) from a source cell and a target cell; simultaneous transmission of physical downlink shared channel (PUSCH) from a source cell and a target cell; multiple timing advance; band identifier (bandId); time division multiplexing (tdm) pattern for PDCCH; tdm pattern for 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paladugu with Suzuki such that the DAPS-HO UE capability information that can be selected from includes one or more parameters of: simultaneous reception of physical downlink control channel (PDCCH) from a source cell and a target cell; simultaneous reception of physical downlink shared channel (PDSCH) from a source cell and a target cell; simultaneous transmission of physical uplink control channel (PUCCH) from a source cell and a target cell; simultaneous transmission of physical downlink shared channel (PUSCH) from a source cell and a target cell; multiple timing advance; band identifier (bandId); time division multiplexing (tdm) pattern for PDCCH; tdm pattern for PDSCH; tdm pattern for PUCCH; tdm pattern for PUSCH; maximum number of candidate target cells; or uplink power sharing between a source cell and a target cell.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the efficient configuration of D2D and cells in a cellular link by a base station (Suzuki:  [0149]).
	Regarding claim 4, Paladugu discloses all the limitations of claim 1.
	Paladugu does not expressly disclose that transmitting the selected DAPS-HO capability information to the network comprises transmitting the selected DAPS-HO capability information as a subset of a band combination list parameter.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paladugu with Suzuki such that transmitting the selected DAPS-HO capability information to the network comprises transmitting the selected DAPS-HO capability information as a subset of a band combination list parameter.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the efficient configuration of D2D and cells in a cellular link by a base station (Suzuki:  [0149]).
	Regarding claim 8, Paladugu discloses all the limitations of claim 7.
	Paladugu does not expressly disclose that receiving the DAPS-HO capability information comprises receiving the DAPS-HO capability information as a subset of parameters of radio frequency (RF) parameters supported by the UE.
	Suzuki discloses that receiving the DAPS-HO capability information comprises receiving the DAPS-HO capability information as a subset of parameters of radio frequency (RF) parameters supported by the UE (a terminal device transmits RF parameters to a base station, according to [0097]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paladugu with Suzuki such that receiving the DAPS-HO capability information comprises receiving the DAPS-HO capability 
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the efficient configuration of D2D and cells in a cellular link by a base station (Suzuki:  [0149]).
	Regarding claim 9, Paladugu discloses all the limitations of claim 7.
	Paladugu does not expressly disclose that DAPS-HO UE capability information includes one or more parameters of: simultaneous reception of physical downlink control channel (PDCCH) from a source cell and a target cell; simultaneous reception of physical downlink shared channel (PDSCH) from a source cell and a target cell; simultaneous transmission of physical uplink control channel (PUCCH) from a source cell and a target cell; simultaneous transmission of physical downlink shared channel (PUSCH) from a source cell and a target cell; multiple timing advance; band identifier (bandId); time division multiplexing (tdm) pattern for PDCCH; tdm pattern for PDSCH; tdm pattern for PUCCH; tdm pattern for PUSCH; maximum number of candidate target cells; and uplink power sharing between a source cell and a target cell.
	Suzuki discloses that DAPS-HO UE capability information includes one or more parameters of: simultaneous reception of physical downlink control channel (PDCCH) from a source cell and a target cell; simultaneous reception of physical downlink shared channel (PDSCH) from a source cell and a target cell; simultaneous transmission of physical uplink control channel (PUCCH) from a source cell and a target cell; simultaneous transmission of physical downlink shared channel (PUSCH) from a source cell and a target cell; multiple timing advance; band identifier (bandId); time division 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paladugu with Suzuki such that DAPS-HO UE capability information includes one or more parameters of: simultaneous reception of physical downlink control channel (PDCCH) from a source cell and a target cell; simultaneous reception of physical downlink shared channel (PDSCH) from a source cell and a target cell; simultaneous transmission of physical uplink control channel (PUCCH) from a source cell and a target cell; simultaneous transmission of physical downlink shared channel (PUSCH) from a source cell and a target cell; multiple timing advance; band identifier (bandId); time division multiplexing (tdm) pattern for PDCCH; tdm pattern for PDSCH; tdm pattern for PUCCH; tdm pattern for PUSCH; maximum number of candidate target cells; and uplink power sharing between a source cell and a target cell.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the efficient configuration of D2D and cells in a cellular link by a base station (Suzuki:  [0149]).
	Regarding claim 10, Paladugu discloses all the limitations of claim 7.
	Paladugu does not expressly disclose that receiving the DAPS-HO capability information comprises receiving the DAPS-HO capability information as a subset of a band combination list parameter.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paladugu with Suzuki such that receiving the DAPS-HO capability information comprises receiving the DAPS-HO capability information as a subset of a band combination list parameter.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the efficient configuration of D2D and cells in a cellular link by a base station (Suzuki:  [0149]).
	Regarding claim 14, Paladugu discloses all the limitations of claim 13.
	Paladugu does not expressly disclose that the processor executable instructions that cause the device to transmit the selected DAPS-HO capability information, when executed, cause the device to transmit the selected DAPS-HO capability information as a subset of parameters of radio frequency (RF) parameters supported by the UE.
	Suzuki discloses that the processor executable instructions that cause the device to transmit the selected DAPS-HO capability information, when executed, cause the device to transmit the selected DAPS-HO capability information as a subset of parameters of radio frequency (RF) parameters supported by the UE (a terminal device transmits RF parameters to a base station, according to [0097]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paladugu with Suzuki such that the 
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the efficient configuration of D2D and cells in a cellular link by a base station (Suzuki:  [0149]).
	Regarding claim 15, Paladugu discloses all the limitations of claim 13.
	Paladugu does not expressly disclose that the DAPS-HO UE capability information that can be selected from includes one or more parameters of: simultaneous reception of physical downlink control channel (PDCCH) from a source cell and a target cell; simultaneous reception of physical downlink shared channel (PDSCH) from a source cell and a target cell; simultaneous transmission of physical uplink control channel (PUCCH) from a source cell and a target cell; simultaneous transmission of physical downlink shared channel (PUSCH) from a source cell and a target cell; multiple timing advance; band identifier (bandId); time division multiplexing (tdm) pattern for PDCCH; tdm pattern for PDSCH; tdm pattern for PUCCH; tdm pattern for PUSCH; maximum number of candidate target cells; or uplink power sharing between a source cell and a target cell.
	Suzuki discloses that the DAPS-HO UE capability information that can be selected from includes one or more parameters of: simultaneous reception of physical downlink control channel (PDCCH) from a source cell and a target cell; simultaneous reception of physical downlink shared channel (PDSCH) from a source cell and a target 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paladugu with Suzuki such that the DAPS-HO UE capability information that can be selected from includes one or more parameters of: simultaneous reception of physical downlink control channel (PDCCH) from a source cell and a target cell; simultaneous reception of physical downlink shared channel (PDSCH) from a source cell and a target cell; simultaneous transmission of physical uplink control channel (PUCCH) from a source cell and a target cell; simultaneous transmission of physical downlink shared channel (PUSCH) from a source cell and a target cell; multiple timing advance; band identifier (bandId); time division multiplexing (tdm) pattern for PDCCH; tdm pattern for PDSCH; tdm pattern for PUCCH; tdm pattern for PUSCH; maximum number of candidate target cells; or uplink power sharing between a source cell and a target cell.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the efficient configuration of D2D and cells in a cellular link by a base station (Suzuki:  [0149]).

	Paladugu does not expressly disclose that the processor executable instructions that cause the device to transmit the selected DAPS-HO capability information, when executed, cause the device to transmit the selected DAPS-HO capability information as a subset of a band combination list parameter.
	Suzuki discloses transmitting that the processor executable instructions that cause the device to transmit the selected DAPS-HO capability information, when executed, cause the device to transmit the selected DAPS-HO capability information as a subset of a band combination list parameter (a terminal device transmits a band combination indication to a base station, according to [0097]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paladugu with Suzuki such that the processor executable instructions that cause the device to transmit the selected DAPS-HO capability information, when executed, cause the device to transmit the selected DAPS-HO capability information as a subset of a band combination list parameter.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the efficient configuration of D2D and cells in a cellular link by a base station (Suzuki:  [0149]).
Regarding claim 18, Paladugu discloses all the limitations of claim 17.
	Paladugu does not expressly disclose that the processor executable instructions that cause the device to receive the selected DAPS-HO capability information, when executed, cause the device to receive the DAPS-HO capability information as a subset of parameters of radio frequency (RF) parameters supported by the UE.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paladugu with Suzuki such that the processor executable instructions that cause the device to receive the selected DAPS-HO capability information, when executed, cause the device to receive the DAPS-HO capability information as a subset of parameters of radio frequency (RF) parameters supported by the UE.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the efficient configuration of D2D and cells in a cellular link by a base station (Suzuki:  [0149]).
	Regarding claim 19, Paladugu discloses all the limitations of claim 17.
	Paladugu does not expressly disclose that DAPS-HO UE capability information includes one or more parameters of: simultaneous reception of physical downlink control channel (PDCCH) from a source cell and a target cell; simultaneous reception of physical downlink shared channel (PDSCH) from a source cell and a target cell; simultaneous transmission of physical uplink control channel (PUCCH) from a source cell and a target cell; simultaneous transmission of physical downlink shared channel (PUSCH) from a source cell and a target cell; multiple timing advance; band identifier (bandId); time division multiplexing (tdm) pattern for PDCCH; tdm pattern for PDSCH; 
	Suzuki discloses that DAPS-HO UE capability information includes one or more parameters of: simultaneous reception of physical downlink control channel (PDCCH) from a source cell and a target cell; simultaneous reception of physical downlink shared channel (PDSCH) from a source cell and a target cell; simultaneous transmission of physical uplink control channel (PUCCH) from a source cell and a target cell; simultaneous transmission of physical downlink shared channel (PUSCH) from a source cell and a target cell; multiple timing advance; band identifier (bandId); time division multiplexing (tdm) pattern for PDCCH; tdm pattern for PDSCH; tdm pattern for PUCCH; tdm pattern for PUSCH; maximum number of candidate target cells; and uplink power sharing between a source cell and a target cell (a terminal device transmits a band combination indication [“band identifier (bandId)”] to a base station).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paladugu with Suzuki such that DAPS-HO UE capability information includes one or more parameters of: simultaneous reception of physical downlink control channel (PDCCH) from a source cell and a target cell; simultaneous reception of physical downlink shared channel (PDSCH) from a source cell and a target cell; simultaneous transmission of physical uplink control channel (PUCCH) from a source cell and a target cell; simultaneous transmission of physical downlink shared channel (PUSCH) from a source cell and a target cell; multiple timing advance; band identifier (bandId); time division multiplexing (tdm) pattern for PDCCH; tdm pattern for PDSCH; tdm pattern for PUCCH; tdm pattern for PUSCH; maximum 
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the efficient configuration of D2D and cells in a cellular link by a base station (Suzuki:  [0149]).
	Regarding claim 20, Paladugu discloses all the limitations of claim 17.
	Paladugu does not expressly disclose that the processor executable instructions that cause the device to receive the selected DAPS-HO capability information, when executed, cause the device to receive the DAPS-HO capability information as a subset of a band combination list parameter.
	Suzuki discloses transmitting that the processor executable instructions that cause the device to receive the selected DAPS-HO capability information, when executed, cause the device to receive the DAPS-HO capability information as a subset of a band combination list parameter (a terminal device transmits a band combination indication to a base station, according to [0097]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paladugu with Suzuki such that the processor executable instructions that cause the device to receive the selected DAPS-HO capability information, when executed, cause the device to receive the DAPS-HO capability information as a subset of a band combination list parameter.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the efficient configuration of D2D and cells in a cellular link by a base station (Suzuki:  [0149]).

10.	Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Paladugu as applied to claims 1 and 7 above, in view of Lee et al., U.S. Patent Application Publication 2019/0281523 (hereinafter Lee).
	Regarding claim 5, Paladugu discloses all the limitations of claim 1.
	Paladugu does not expressly disclose that transmitting the selected DAPS-HO capability information to the network comprises transmitting the selected DAPS-HO capability information as a subset of a DAPS-HO list parameter.
	Lee discloses that transmitting the selected DAPS-HO capability information to the network comprises transmitting the selected DAPS-HO capability information as a subset of a DAPS-HO list parameter (a terminal transmits, to a source network, a list of networks to perform a handover based on a measured value, according to [0550]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paladugu with Lee such that transmitting the selected DAPS-HO capability information to the network comprises transmitting the selected DAPS-HO capability information as a subset of a DAPS-HO list parameter.
	One of ordinary skill in the art would have been motivated to make this modification in order to choose a network that is suitable for a particular service (Lee:  [0002]).
	Regarding claim 11, Paladugu discloses all the limitations of claim 7.
	Paladugu does not expressly disclose that receiving the DAPS-HO capability information comprises receiving the DAPS-HO capability information as a subset of a DAPS-HO list parameter.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paladugu with Lee such that receiving the DAPS-HO capability information comprises receiving the DAPS-HO capability information as a subset of a DAPS-HO list parameter.
	One of ordinary skill in the art would have been motivated to make this modification in order to choose a network that is suitable for a particular service (Lee:  [0002]).

11.	Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Paladugu as applied to claims 1 and 7 above, in view of Hosseini et al., U.S. Patent Application Publication 2019/0349897 (hereinafter Hosseini).
	Regarding claim 6, Paladugu discloses all the limitations of claim 1.
	Paladugu does not expressly disclose that transmitting the selected DAPS-HO capability information to the network comprises transmitting the selected DAPS-HO capability information as a subset of a feature set parameter.
	Hosseini discloses that transmitting the selected DAPS-HO capability information to the network comprises transmitting the selected DAPS-HO capability information as a subset of a feature set parameter (a UE transmits a signal, to a network, indicating that said UE is capable of supporting a given feature set, according to [0151]).

	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the allocation of an appropriate quantity of resources to a UE (Hosseini:  [0151]).
	Regarding claim 12, Paladugu discloses all the limitations of claim 7.
	Paladugu does not expressly disclose that receiving the DAPS-HO capability information comprises receiving the DAPS-HO capability information as a subset of a feature set parameter.
	Hosseini discloses that receiving the DAPS-HO capability information comprises receiving the DAPS-HO capability information as a subset of a feature set parameter (a UE transmits a signal, to a network, indicating that said UE is capable of supporting a given feature set, according to [0151]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paladugu with Hosseini such that receiving the DAPS-HO capability information comprises receiving the DAPS-HO capability information as a subset of a feature set parameter.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the allocation of an appropriate quantity of resources to a UE (Hosseini:  [0151]).

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541. The examiner can normally be reached Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/MATTHEW W GENACK/Primary Examiner, Art Unit 2645